Citation Nr: 1539543	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-46 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a gastrointestinal disorder, including as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea, including as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from September 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied the benefits sought on appeal.  The Veteran timely appealed the decision, and the Board remanded the issue in December 2014 for further evidentiary development and adjudication.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for gastroesophageal reflux disease (GERD) specifically, the Board notes that the record contains diagnoses of multiple gastrointestinal disorders during the claim period.  The Board thus finds that the Veteran's service connection claim is more accurately classified as one for any gastrointestinal disorder.  See Clemons, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned at a hearing at the RO in July 2013.  A transcript of the hearing has been associated with the Veteran's claims file.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

A review of the Veteran's claims file reflects that he has received treatment at an outpatient facility associated with the VA Medical Center (VAMC) in Anchorage, Alaska.  In particular, a document of record indicates that the Veteran sought treatment at the Anchorage facility from July to September 1985 for rectal bleeding and esophagitis; however, no such records for the period from July to September 1985 from the Anchorage VAMC are present in the record.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claim, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the Anchorage VAMC, dated from July 1985 to September 1985.  All records obtained must be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2015).

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection on a secondary basis is warranted when it is shown that disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  This includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

Here, the Veteran contends that his low back disorder stems from an incident in which he was thrown from a vehicle in service and that he has had back trouble since that time.  He further contends, in part, that his gastrointestinal problems and sleep apnea began during his period of active military service.  The Veteran has also contended, in the alternative, that he believes his gastrointestinal disorder and sleep apnea have been caused or worsened by his service-connected PTSD.

The Veteran's service treatment records are silent as to any complaints of or treatment for low back pain, gastrointestinal problems, or trouble sleeping.  His separation report of medical examination, conducted in June 1967, found no abnormalities of the musculoskeletal, respiratory, or gastrointestinal systems, and he did not make any relevant complaints at his separation report of medical history.  

Post-service treatment records reflect that the Veteran underwent MRI study of the lumbar spine in 1998, at which time he was diagnosed with disc protrusion, disc bulge, and mild degenerative bony changes.  He was seen in April 1999 for complaints of low back pain, which he stated began in 1997.  In February 2002, the Veteran was noted to show "all of the signs and symptoms of a herniated disc in the lumbar spine."  He was first diagnosed with obstructive sleep apnea in 2000 and has continued to seek treatment for the disability since that time.  At a May 2005 sleep study, the Veteran was noted to have  "a significant PTSD disorder . . . his PTSD symptoms significantly affect his sleep according to the patient."  Records further reflect that the Veteran was treated in 1985 for esophagitis and rectal bleeding; he has been treated since that time for small bowel strictures, which have been attributed variously to NSAID use and to Crohn's disease, and for symptoms of diarrhea, constipation, reflux, and bloating, which he reported at a March 2007 treatment visit began in the 1970s.  The Veteran's VA physician submitted a letter in July 2009 stating that his "irritable bowel syndrome could certainly be a manifestation of his anxiety and post traumatic stress disorder . . . I can state this with greater than 50 percent medical probability."  A VA physician noted in September 2011 that the Veteran had a "component of IBS [irritable bowel syndrome] which is exacerbated by his PTSD."  The Veteran carries current diagnoses of both GERD and Crohn's disease.  

The Veteran underwent VA examination in July 2012, with addendum opinions added in October 2012, February 2013, and February 2015.  Report of the July 2012 examination reflects that the examiner noted that the Veteran had been diagnosed with a compression fracture of the lumbosacral spine in 1967, during service.  No current low back disorder was diagnosed, although the examiner acknowledged the Veteran's report of aching pain in his lower back.  The examiner further diagnosed the Veteran with GERD and sleep apnea but stated that he was unable to render an etiological opinion.  In an October 2012 addendum opinion, the same examiner stated that the Veteran's GERD and sleep apnea are less likely than not due to or aggravated by his PTSD, although he provided no rationale for this opinion.  In the February 2013 addendum opinion, the same examiner again opined that the Veteran's GERD is less likely than not due to his PTSD, stating in explanation only that the Veteran's "IBS could be a manifest of PTSD but the GERD is not due to nor related to nor a manifestation of nor pathophysiologically related to" PTSD.  

In a third addendum opinion, obtained pursuant to the Board's December 2014 remand, a different VA examiner reviewed the claims file and opined that it is less likely than not that the Veteran's GERD and sleep apnea are due to or aggravated by his PTSD.  In so finding, the examiner pointed to recent medical journal articles that did not identify any association between GERD or sleep apnea and PTSD.  The examiner also noted that the Veteran's gastrointestinal symptoms "are due to ileal stricture most likely from prior NSAID use" and stated that the Veteran displayed multiple risk factors for sleep apnea.  Regarding the low back disorder, the examiner opined that it was less likely than not related to service, pointing to the lack of any in-service treatment for back problems and the negative separation medical examination, as well as his April 1999 report that his back problems had begun only two years prior, in rendering the opinion.  In offering these opinions, however, the examiner did not consider the Veteran's contentions that he first developed back pain, trouble sleeping, and gastrointestinal symptoms on active duty and has continued experiencing similar symptoms to the present.  The examiner further did not clarify the Veteran's gastrointestinal diagnoses or discuss whether any such diagnosis-not just GERD-is etiologically linked to his service or to PTSD.  Further, the examiners failed to discuss the July 2009 and September 2011 VA physicians' statements concerning the possibility of an etiological relationship between the Veteran's PTSD and his gastrointestinal symptoms and sleep apnea.

Under relevant VA regulations, action should be taken to obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, however, the examiners' opinions to date have not fully considered the Veteran's credible contentions concerning the in-service onset of back pain, trouble sleeping, and gastrointestinal symptoms that have continued to the present, nor have they discussed the July 2009 and September 2011 VA physicians' statements concerning the possibility of an etiological relationship between the Veteran's PTSD and his gastrointestinal symptoms and sleep apnea.  Further, no VA examiner to date has offered a comprehensive etiological opinion addressing all the Veteran's currently diagnosed gastrointestinal disorders.

The Board thus finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical examination and nexus opinions regarding the etiology of the Veteran's claimed low back disorder, gastrointestinal disorder, and sleep apnea.  See 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); McLendon, 20 Vet. App. 79; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions). 

In light of the above considerations, the Board concludes that another VA medical examination and opinions are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for a gastrointestinal disorder and sleep apnea, both including as secondary to service-connected PTSD, as well as his claim for service connection for a low back disorder on a direct basis.  38 U.S.C.A. § 5103A (West 2014).  The examiner must examine the Veteran and clarify what diagnosis, if any, is appropriate for his low back disorder.  For each such disorder diagnosed, the examiner must opine as to whether the disorder is directly linked to his time on active duty, to include his reported back injury from being thrown from a vehicle.  The examiner must specifically discuss the Veteran's contentions concerning the in-service onset of back pain, as well as the findings of the July 2012 VA examiner concerning the 1967 diagnosis of compression fracture of the lumbosacral spine.  The examiner must further provide diagnoses for each gastrointestinal disorder the Veteran experiences.  For each such disorder, as well as for his currently diagnosed sleep apnea, the examiner must opine as to whether it began in or is otherwise directly attributable to service and must specifically discuss the Veteran's credible contentions concerning the in-service onset of gastrointestinal symptoms and trouble sleeping.  The examiner must also opine as to whether any such disorders have been caused or worsened by the Veteran's PTSD, and must discuss the VA physicians' July 2009 and September 2011 statements in the context of any negative opinion.  Each opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the claims file.  Such opinions are needed to fully and fairly evaluate the claims of service connection for a low back disorder and for a gastrointestinal disorder and sleep apnea, both including as secondary to service-connected PTSD.  See 38 U.S.C.A. § 5103A(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The AOJ must provide the Veteran specifically with notice concerning the information and evidence needed to substantiate a claim of service connection on the basis of secondary service connection.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  Obtain from the Anchorage VAMC any available medical records pertaining to the Veteran's evaluation or treatment from July 1985 to September 1985.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2015).

3.  Schedule the Veteran for VA examination to determine the nature and etiology of any low back disorder, gastrointestinal disorder, and sleep apnea found to be present.  The claims file must be made available to, and reviewed by, the designated examiner.  For each low back and gastrointestinal disorder identified, as well as for the diagnosed sleep apnea, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder began in or is etiologically linked to the Veteran's time in service.  The examiner must specifically discuss the Veteran's statements that his back problems, gastrointestinal symptoms, and sleep apnea began in service and have continued to the present, as well as the findings of the July 2012 VA examiner concerning the 1967 diagnosis of compression fracture of the lumbosacral spine.

The examiner must also provide an opinion as to whether it is at least as likely as not that sleep apnea, and any currently diagnosed gastrointestinal disorder, has been caused or made chronically worse by his service-connected PTSD.  (If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.)  The examiner must specifically discuss the Veteran's documented history and the contentions of the Veteran and his VA physicians, particularly those concerning the possible relationship between PTSD and his sleep apnea and gastrointestinal symptoms.  The examiner must provide a rationale for all opinions expressed.

4.  After completing any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




